     Case 2:19-cv-00307-JAM-EFB Document 32 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SHELDON RAY NEWSOME,                              Case No. 2:19-cv-00307 JAM EFB
12                                          Plaintiff, [PROPOSED] ORDER
13                  v.
14
     LOTERZSTAIN, et al.,
15
                                         Defendants.
16

17

18         Defendants F. Dirisu and M. Lotersztain request that the Court extend their deadline to file

19   a responsive pleading to Plaintiff Sheldon Ray Newsome’s Second Amended Complaint (ECF

20   No. 18) until further order of the Court on their pending motion to dismiss under 28 U.S.C. §

21   1915(e)(2)(A). Defendants filed this request in order to preserve the parties’ resources should the

22   motion to dismiss be granted denied.

23         Good cause appearing, Defendants’ request is GRANTED. Defendants are relieved of

24   their obligation to respond to Plaintiff’s second amended complaint until further order of the

25   Court on Defendants’ motion to dismiss.

26
     Dated: July 1, 2020.                                 _____________________________
27                                                        The Honorable Edmund F. Brennan
28

                                                                  [Proposed] Order (2:19-cv-00307 JAM EFB)
